DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8, 11-14, 16-25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US2011/0143541) in view of Nakamura et al. (US2008/0295868).
It is noted that applicant’s claim language of consisting of requires rinsing and drying.  However, the process of treating the substrate by rinsing and drying is only one subset of an overall process of which applicant is claiming.  Applicant’s claim is broadly interpreted to allow for other treatment steps, as other treatment steps are a “different method” towards the overall process.
Re claim 1, Ogawa et al. teach rinsing a substrate having an aspect ratio of 10 or more, paragraph 31. In reference to the limitations of 15 or more, Ogawa et al. teach 10 or more, which reads on applicant’s claimed range.  Re claims 1 and 6, Ogawa teaches treating with a wafer by rinsing with an alcohol (S106, S107).   Specifically, Fig. 2 teaches a rinsing step followed by a drying step. 
Ogawa teaches an alcohol, and further recites an example of IPA.  However, Ogawa fails to specifically recite an alcohol having a vapor pressure of 25mmHg or less.  As argued by applicant, IPA has a vapor pressure of 32mmHg.  Nakamura et al. teach rinsing and drying the substrate (Fig. 3, elements S20, S22).  Paragraph 27 teaches that the rinse liquid comprising methanol, ethanol, IPA, n-propyl alcohol, or a mixture thereof.   It is noted, based on applicant’s specification (page 18), that 1-propanol, also known as n-propyl alcohol) has a vapor pressure of 15mmHg.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alcohol of Ogawa et al., with equivalent alcohols, such as 1-propanol, as taught by Nakamura et al. for purposes of performing the same function of rinsing the substrate surface. 
Re claims 1 and 13, in reference to drying the substrate just after rinsing to remove the rinsing liquid, refer to step S108 of Fig. 2.  In reference to claims 13-14, 16-18, 21-22, 25, and 27-29, Nakamura et al. teach mixtures of IPA (i.e. 2-isopropanol) and 1-propanol for rinsing.  Re claim 2, refer to Figs. 4, Figs. 10C, 11B of Ogawa et al., as element 504 serve as pillars. Re claim 5, refer to paragraph 59 of Ogawa et al.   Re claims 6, 11-12, absent a showing of criticality and/or unexpected results, the limitations are met since Nakamura et al. teach the same organic solvent (1-propanol) as applicant’s specification (page 18, 1-propanol having a vapor pressure of 15mm Hg at 20C). Re claim 8, Ogawa et al. teach treating a semiconductor substrate.  Re claims 11 and 12, refer to paragraph 78 and 104 of Inaoka et al.  Re claims 13 and 23, it appears that applicant has amended to include the limitations of claims 15 and 26 respectfully. The limitations are met by Ogawa et al. as the prior art teaches the use of mixtures (paragraph 80).  Nakamura et al. teach the rinsing liquid can include mixtures of alcohols or diluted mixtures of alcohols (paragraph 27).  Re claims 19-20, 23-24, differ from claim 1, with respect to the step of hydrophobizing the surface.  Applicant is directed to Ogawa et al. (Steps S105, S107, S108; paragraph 50). 
Response to Arguments
The rejection of the claim, under 112, second paragraph is withdrawn in view of corrections made by applicant. 
The rejection of the claims, under 35 U.S.C. 103 as being unpatentable over Ogawa et al. in view of Nakamura et al., is maintained for the reasons set forth above.
Applicant argues that the pattern collapse number is significantly reduced by rinsing the substrate with the claimed organic solvent, as shown in Table 2.  Applicant’s arguments are unpersuasive as they are not commensurate in scope with the instantly claimed invention.  Applicant’s claim does not include the processing parameters such as temperature, type of substrate being treated, rotational speed at which the wafer is spun during the rinsing step for example. 
Applicant continues to argue that Ogawa et al. teach diluted IPA rinsing.  Applicant’s arguments are unpersuasive for the following reasons.  The claim is broadly interpreted to read on a rinsing step followed by a drying step, the limitations of which are clearly taught by Ogawa et al.  Ogawa et al. teach a rinsing step S107 and a drying step S108.  Alternatively, Ogawa et al. teach a rinsing process (steps S106) and a drying process (S108). Furthermore, the claimed limitations of rinsing and drying the wafer is notoriously well known in the art (Brown et al., US2017/0092484), as the steps are considered neither novel nor unobvious.  In reference to applicant’s arguments that Ogawa et al. teach a diluted IPA and the claims are excluded from the use of pure water, applicant is directed to their own claims of 13 and 23, which read broadly includes the organic solvent in combination with a rinse liquid.  Furthermore, the use of a concentrated organic solvent (i.e. alcohol) and diluted mixtures, are well known in the art, in view of the teachings of Nakamura et al., as recited above (refer to paragraph 27).   In summary, the examiner finds applicant’s claim of rinsing and drying with the claimed organic solvent, neither novel nor unobvious for the reasons recited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc